Name: Commission Regulation (EC) No 553/95 of 13 March 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  prices;  trade policy
 Date Published: nan

 Avis juridique important|31995R0553Commission Regulation (EC) No 553/95 of 13 March 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables Official Journal L 056 , 14/03/1995 P. 0001 - 0002COMMISSION REGULATION (EC) No 553/95 of 13 March 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 23 (2) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Having regard to Council Regulation (EC) No 3311/94 of 20 December 1994 extending by one month the application for the agrimonetary arrangements in force on 31 December 1994 and fixing the agricultural conversion rates for the new Member States (5), and in particular the second paragraph of Article 1 thereof, Whereas it is necessary to specify and amend certain provisions of Commission Regulation (EC) No 3223/94 (6); whereas the concept of 'importer' should be defined on the basis of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (7), as amended by the Act of Accession of Austria, Finland and Sweden; whereas the list of representative markets referred to in Article 3 should be supplemented; Whereas the standard amount of ECU 5 referred to in Article 4 (1) of Regulation (EC) No 3223/94 is expressed without taking account of the correction factor of 1,207509 which was applied to the agricultural conversion rate until 31 January 1995; whereas the derogation provided for in Regulation (EC) No 3311/94 should be applied to that standard amount as from 1 January 1995; Whereas, finally, it is necessary to provide that the figures on the basis of which the security is lodged should be the same as those shown in Regulation (EEC) No 2913/92 with effect from 1 January 1995; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3223/94 is amended as follows: 1. the following paragraph is added to Article 1: 'For the purposes of this Regulation "importer" means the declarant within the meaning of Article 4 (18) of Regulation (EEC) No 2913/92.'; 2. in Article 3 (1), the fifth and the eight indents are replaced by the following: '- Kingdom of Spain: Madrid, Barcelona, Seville, Bilbao, Zaragoza, Valencia, - Italian Republic: Milan, Bologna;' 3. the following subparagraph is added to Article 4 (1): 'This standard amount is expressed without taking account of the correction factor of 1,207509 which was applied to the agricultural conversion rate until 31 January 1995'; 4. in Article 5 (1) (a), the second subparagraph is replaced by the following: 'Where the aforementioned prices are greater by more than 8 % than the standard value applicable to the product in question at the time the declaration of relase for free circulation is made, the importer must lodge the security referred to in Article 248 (1) of Regulation (EEC) No 2454/93. For this purpose, the amount of import duty for which the products may finally be liable shall be the amount of duty which he would have paid if the product in question had been classified on the basis of the standard value concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Points 3 and 4 of Article 1 shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 349, 31. 12. 1994, p. 105. (3) OJ No L 387, 31. 12. 1992, p. 1. (4) OJ No L 22, 31. 1. 1995, p. 1. (5) OJ No L 350, 31. 12. 1994, p. 1. (6) OJ No L 337, 24. 12. 1994, p. 66. (7) OJ No L 302, 19. 10. 1992, p. 1.